Citation Nr: 0201734	
Decision Date: 02/21/02    Archive Date: 02/25/02

DOCKET NO.  00-24 429A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a 
September 1949 RO rating decision that granted a 10 percent 
rating for residuals of a gunshot wound of the right shoulder 
and girdle.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



DECISION TO VACATE


The veteran served on active duty from February 1942 to 
December 1945.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision in which the RO 
determined that there was no CUE in the September 1949 
decision that granted a 10 percent rating for injury to 
Muscle Group IV under the provisions of Diagnostic Code 5304.  

On September 28, 2001, the Board issued a decision addressing 
the veteran's CUE claim.  Thereafter, the Board was notified 
that the veteran had passed away on September 10, 2001; the 
Board subsequently received a Certificate of Death, prepared 
by the Massachusetts Department of Health, which confirmed 
the veteran's date of death as September 10, 2001.

The veteran's death prior to the Board's September 28, 2001 
decision deprived the Board of jurisdiction over the matter 
on appeal.  See 38 U.S.C.A. § 7104(a) (West Supp. 2001); 38 
C.F.R. § 20.1302 (2001).  Because the Board was without 
jurisdiction to render the September 28, 2001 decision when 
the decision was entered, that decision must now be, and is 
hereby, VACATED.  See generally, 38 C.F.R. § 20.904 (2001).



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

